822 F.2d 35
Kareem FAHEEM-EL, on his own behalf and on behalf of allothers similarly situated, Plaintiff-Appellee,v.Paul KLINCAR, Chairman, Illinois Prisoner Review Board, etal., Defendants-Appellants.
No. 85-3008.
United States Court of Appeals,Seventh Circuit.
June 22, 1987.

Before BAUER, Chief Judge, and CUMMINGS, WOOD, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing and suggestion for rehearing en banc filed by defendants-appellants in the above entitled cause, and the response therein filed by plaintiff-appellee, a vote of the active members of the Court having been requested and a majority* of the judges in regular active service having voted to rehear this case en banc.


2
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same is hereby, GRANTED.


3
IT IS FURTHER ORDERED that the judgment and the panel opinion entered March 18, 1987, 814 F.2d 461, as amended May 8, 1987, are hereby VACATED.  This case will be reheard en banc at the convenience of the Court.



*
 The Honorable Myron L. Gordon, Senior District Judge for the Eastern District of Wisconsin, was a member of the original panel, but he did not participate in the vote on suggestion for rehearing en banc